Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 23, 2018

                              No. 04-18-00357-CR & 04-18-00358

                                    Carlos Javier CHAVEZ,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 6, Bexar County, Texas
                              Trial Court No. 551667 & 551669
                       Honorable Wayne A. Christian, Judge Presiding


                                         ORDER
This is a consolidated appeal from appellants’ convictions for evading arrest and driving while
intoxicated. Appellant’s court-appointed counsel filed a brief and motion to withdraw pursuant
to Anders v. California, 386 U.S. 738 (1967), asserting there is no meritorious issue to raise on
appeal.

        When counsel “cannot, in good faith, advance any arguable grounds of error,” counsel’s
Anders brief must “contain a professional evaluation of the record demonstrating why, in effect,
there are no arguable grounds to be advanced.” High v. State, 573 S.W.2d 807, 812 (Tex. Crim.
App. 1978). The brief must refer the appellate court to anything in the record that might
arguable support the appeal; discuss the evidence adduced at trial; provide the court with ready
references to the record, and include appropriate citations to legal authorities. Id. at 812–13.
“The [Anders] brief must demonstrate that the appeal is so frivolous that the appellant is not
entitled to counsel on appeal.” Nicholas v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio
1997, no pet.).

        The brief filed by appointed counsel on behalf of appellant does not meet these
requirements. Specifically, although the brief contains a recitation of the testimony and
procedural facts, it contains no legal analysis, simply concluding: “Though the facts in this case
could have lent themselves to potential reversible error, based on certain requests made by the
State, out of an abundance of caution, the Court ruled correctly. Therefore, there is no reversible
error evident from the record of this trial.” The brief does not contain a professional evaluation
of the record, merely a recitation of testimony and events at trial; it does not demonstrate there is
no arguable issue for appeal, but merely concludes in a single sentence that there is no error.

        Accordingly, we ORDER appointed counsel’s Anders brief stricken and that the brief be
redrawn. We ORDER the redrawn brief to be filed in this court on or before November 13,
2018. We further ORDER appointed counsel to notify appellant that the Anders brief has been
stricken, that there is no current deadline for filing a pro se brief, and to provide this court with
proof that she has notified appellant as ordered.

       We order the clerk of this court to serve a copy of this order on the trial court and all
counsel.


                                                      _________________________________
                                                      Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court